Name: 78/865/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  economic policy;  agricultural policy; NA
 Date Published: 1978-10-24

 Avis juridique important|31978D086578/865/EEC: Commission Decision of 9 October 1978 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic) Official Journal L 297 , 24/10/1978 P. 0022 - 0022COMMISSION DECISION of 9 October 1978 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic) (78/865/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 3 July 1978 the Government of the United Kingdom notified provisions redetermining for 1977 and 1978 the comparable earned income and indicating its rate of growth; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned provisions, the existing provisions for the implementation in the United Kingdom of Directive 72/159/EEC, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the comparable income for 1977 and 1978 and its rate of increase as indicated in the abovementioned provisions correspond to the objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC, as notified by the Government of the United Kingdom on 22 May 1974, as now applicable in the light of the provisions notified on 3 July 1978 specifying the comparable income for 1977 and 1978 and indicating its rate of growth, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 9 October 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.